Title: From John Adams to John Jay, 6 June 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square June 6. 1786
     
     I do myself the Honour to enclose Papers, relative to affrican Affairs, altho Mr Jefferson has transmitted them before, as it is possible his Conveyance may fail.
     The Intelligence all tends to confirm what has been more than once written to you before, that two or three hundred Thousand Pounds Sterling, will be necessary to obtain a perpetual Peace.— It is very clear, that a Peace would be worth more than that Sum annually, if you compute Insurance, and the Levant, Mediterranean, Portuguese & Spanish Trade.
     If Congress should be empowered to lay on Taxes upon Navigation and Commerce or any Thing else to pay the Interest of the Money borrowed in Europe You may borrow what you will.— if that is not done, The servants abroad had better be all recalled, and our Exports and Imports all Surrendered to foreign bottoms.
     Inclosed is a Bill now pending. The System of this Country is quite settled.— It is with our States to unsettle it, by Acts of Retaliation, or to acquiesce in it, as they judge for their own Good.
     With great Regard, I have the / Honour to be sir your most obedient / and most humble servant
     
      John Adams
     
    